Exhibit 10.1
AMENDMENT NO. 2 TO
THE BOARD REPRESENTATION AND
GOVERNANCE AGREEMENT
     This AMENDMENT NO.2 (the “Amendment”) to the Board Representation and
Governance Agreement (the “Governance Agreement”), dated as of June 22, 2007, as
amended by Amendment No.1 to the Governance Agreement, dated as of July 1, 2007,
by and between Intervoice, Inc., a Texas corporation (the “Company” or
“Intervoice”) and David W. Brandenburg, a natural person residing in the State
of Florida (“David Brandenburg”), is being entered into as of July 15, 2008.
RECITALS:
     WHEREAS, the Company, Convergys Corporation, an Ohio corporation
(“Parent”), and Dialog Merger Sub, Inc., a Texas corporation and a wholly-owned
subsidiary of Parent (“Merger Sub”), are entering into an Agreement and Plan of
Merger (the “Merger Agreement”) dated as of the date hereof, pursuant to which
Merger Sub will merge into the Company (the “Merger”).
     WHEREAS, the Merger Agreement provides that, among other things, the
Company will amend the Governance Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
     Section 1. Definitions; References. Unless otherwise specifically defined
herein, each term used herein shall have the meaning assigned to such term in
the Governance Agreement. Each reference to “hereof”, “herein”, “hereunder”,
“hereby” and “this Agreement” shall from and after the date hereof refer to the
Governance Agreement as amended by this Amendment.
     Section 2. Amendment to Section 1.2. The definition of “Brandenburg
Representation Period” in Section 1.2 of the Governance Agreement is hereby
amended and restated in its entirety to read as follows:
     “Brandenburg Representation Period” shall mean the period commencing with
the appointment of the Brandenburg Nominees to the Board and ending on the
earlier of the Effective Time (as defined in the Merger Agreement) or the
conclusion of the 2008 Annual Meeting of Shareholders.
     Section 3. Addition of Section 4.16. Section 4.16 is hereby added to the
Governance Agreement to read as follows:
     This Agreement, all of the terms and conditions herein, and the rights and
obligations of the parties hereunder, will terminate as of the earlier of the
Effective Time (as defined in the Merger Agreement) or the conclusion of the
2008 Annual Meeting of Shareholders; except that notwithstanding the foregoing,

1



--------------------------------------------------------------------------------



 



(i) Section 2.1(i) shall remain in full force and effect as long as the
Brandenburg Nominees remain members of the board of the Company; and
(ii) Sections 3.4, 3.5 and 3.6 shall survive the termination of this Agreement.
     Section 4. No Further Amendment. Except as otherwise provided herein, the
Governance Agreement shall remain unchanged and in full force and effect.
     Section 5. Effect of Amendment. From and after the execution of this
Amendment by the parties hereto, any references to the Governance Agreement
shall be deemed a reference to the Governance Agreement as amended hereby.
     Section 6. Governing Law. This Amendment shall be governed by, enforced
under and construed in accordance with the laws of the State of Texas, without
giving effect to any choice or conflict of law provision or rule thereof or of
any other jurisdiction.
     Section 7. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     Section 8. Descriptive Headings. The descriptive headings herein are
inserted for convenience of reference only and shall in no way be construed to
define, limit, describe, explain, modify, amplify, or add to the interpretation,
construction or meaning of any provision of, or scope or intent of, this
Amendment or the Governance Agreement nor in any way affect this Amendment or
the Governance Agreement.
[Signature Page Follows.]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be
signed by its duly authorized officer as of the date first above written.

            INTERVOICE, INC.
      By:   /s/ Robert E. Ritchey       Name:   Robert E. Ritchey       Title:  
Chief Executive Officer                           /s/ David W. Brandenburg     
David W. Brandenburg     

3